DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
	Applicant did not amend the claims.

Response to Arguments
	Applicant notes that “The Patent Office concedes that Kordikowski fails to explicitly teach co-precipitation of the PEG component with a second component…”  
	The examiner did not concede this.  The examiner explained that Kordikowski did not teach co-precipitation with a specific component of claim 2, but the examiner stated: “Kordikowski makes it clear that the method may be used to co-precipitate such functionalized PEGs with an active substance, e.g., a pharmaceutically active substance, by adding the antisolvent to solution/solvent comprising both components.” See p30, lines 7-14.  The examiner’s indication was intended to indicate that such co-precipitation with indocyanine green was not explicitly taught.  
	Applicant then states, “Besides failing to explicitly teach precipitation of PEG with an additional component…”
The examiner explained that co-precipitation is taught by both of the cited prior art references.  Kordikowski teaches that PEGs have been co-precipitated with other materials such as excipients for pharmaceutically active substances. See p24 and p29.  Julien also teaches nanoprecipitating one or more compounds (i.e., co-precipitation). See par. 39.  A functional ligand can be coupled to the PLA-PEG nanoparticles, which includes imaging agents, such as indocyanine green. See par. 44.
	Applicant argues that Kordikowski fails to teach reducing a temperature in a solvent to co-precipitate them.  
	The examiner notes that the claims require one of (a)-(c).  Each of (a)-(c) are common precipitation techniques.  Julien teaches filtration and drying under vacuum. See par. 133, 146, and 154.  As stated in the previous action, in one example a solution was cooled to 0°C.  While using ice is not explicitly taught, the use of an ice bath to cool to reduce a temperature is well known to POSA.  In another embodiment, a precipitate was formed using DCM and acetone prior to filtration and vacuum drying. See par. 154.  In other embodiments a reaction is concentration under reduced pressure, dissolved in DCM.  The organic layer is dried, filtered, and concentration of reduced pressure to minimum volume of DCM prior to precipitation into diethyl ether.  A white powder is obtained.  A white powder is interpreted as a homogeneous product. See par. 169, 181.  Further, other reactions required removed of toluene and dissolution in DCM prior to precipitation in diethyl ether.  Further precipitation was conducted and freeze drying yielded a white powder. See par. 186.  As such, the prior art provides numerous methods of co-precipitating a homogeneous product, as claimed.
	Applicant argues that Kordikowski uses a complex GAS process dissimilar to the claimed method.  
	The examiner notes that the instant claims use the transitional phrase “comprising” and therefore remain open-ended- thus, not excluding steps or other limitations not explicitly recited.  As such, the teaching of additional components or steps taught by the prior art does not render the prior art inapplicable.  Moreover, while Kordikowski teaches using an advanced purification 
Overall, Kordikowski teaches a method to co-precipitate such functionalized PEGs with an active substance, e.g. a pharmaceutically active substance, by adding the antisolvent to solution/solvent comprising both components (p. 30, lines 7-14). Kordikowski further teaches that active substances for use with functionalized PEG include e.g. imaging agents, diagnostic agents, and dyestuffs/colorants (p. 12, lines 9 and 26, and p. 25, line 18).  These teachings render obvious the instant claims with the exception of a using any number of well-known and taught precipitation techniques.  The prior art even teaches using the same solvents and imaging agents.  
Further, Julien also teaches nanoprecipitating one or more compounds (i.e., co-precipitation). See par. 39.  A functional ligand can be coupled to the PLA-PEG nanoparticles, which includes imaging agents, such as indocyanine green. See par. 44.
The organic phase can be mixed with an aqueous phase and the aqueous phase can be removed by evaporation (i.e., drying) or vacuum. See par. 34.  By mixing different compounds with different ligands (ICG, e.g.), multifunctional nanoparticles can be obtained. See par. 38.
Prior to claims steps (a)-(c), independent claim 1 is open-ended and merely comprises co-precipitating PEG with a reactive chemical moiety to create a functionalized PEG, wherein a second component includes indocyanine green.  Such solvents can include DMSO and dichloromethane.  Each of these components are taught.  As such, a proper prima facie showing is made and unexpected results have not been shown.

Status of the Claims
	Claims 1, 2, 5, 8, 9, and 11-20 are pending and examined.

(Maintained) Claims Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, and 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kordikowski et al (WO 2004/009672 A1) (of record), in view of Julien et al., (EP 2 634 179 A1) (of record).  
Kordikowski et al teaches a method of preparing a PEG composition comprising providing an organic solvent, i.e. dichloromethane (DCM) or cyclohexane, and a functionalized PEG comprising reactive aldehyde groups, wherein said functionalized PEG is soluble in said solvent and is optionally dissolved in a precursor solvent, i.e. dichloromethane (p. 32, lines 15-22, Example 2, Table 2). Aldehydes are reactive electrophiles.  Even further, the PEG can be cross-linked. See p8, line 18, p16, line 14, e.g.  DCM/PEG was mixed with cyclohexane and exposed to an additional antisolvent CO2 to facilitate precipitation into a fine particular solid, i.e. a powder (Example 2.2). While Kordikowski et al does not expressly teach the presence of an additional component, e.g. a component of claim 2, in the solvent, Kordikowski et al makes it clear that the method may be used to co-precipitate such functionalized PEGs with an active substance, e.g. a pharmaceutically active substance, by adding the antisolvent to solution/solvent comprising both components (p. 30, lines 7-14). Kordikowski et al further teaches that active substances for use with functionalized PEG include e.g. imaging agents, diagnostic agents, and dyestuffs/colorants (p. 12, lines 9 and 26, and p. 25, line 18). 
Kordikowski does not teach co-precipitation with indocyanine green (IcG).
Julien teaches synthesis of PLA-PGA nanoparticles comprising a ligand that includes an imaging agent, such as indocyanine green.  The nanoparticles can comprise a drug, diagnostic agent, antiviral, anti-inflammatory, or other agent. See par. 24.  These are considered by the examiner to be reactive entities.  Further, preparation includes nanoprecipitation techniques, among others. See par. 33.  A functionalized PEG nanoparticles formulation can be obtained by using a suitable organic solvent or mixture of solvents, including methylene chloride (DCM) or ethyl acetate. See par. 35.  The organic phase can be mixed with an aqueous phase and the aqueous phase can be removed by evaporation or vacuum. See par. 34.  By mixing different compounds with different ligands (ICG, e.g.), multifunctional nanoparticles can be obtained. See par. 38.  Such preparation includes nanoprecipitating one or more compounds. See par. 39.  A functional ligand can be coupled to the PLA-PEG nanoparticles, which includes imaging agents, such as indocyanine green. See par. 44.  In an embodiment, a ligand can be coupled to a PEG complex in the presence of a suitable organic solvent including DMSO, toluene, THF, DMF, and others. See par. 54.  In other examples, the suitable organic solvent can be dichloromethane to couple PEG with a leaving group.  
Nanoprecipitation techniques can be carried out in the presence of one or more identical or different compounds. See par. 64.  The process of the invention includes combining PLA-PEG functional ligand types to form PLA-PEG-imaging agent. See Figure 3 and par. 70.
The process taught by Julien also includes the step of isolating and purifying the compounds. See par. 111.  This step can include solvent evaporation, recrystallization, reprecipitation or a chromatography technique. See par. 113.

It would have been prima facie obvious to one or ordinary skill in the art at the time of the instant application to combine the teachings of Kordikowski with those of Julien to arrive at a claimed method.  One would be motivated to do so because the use of functionalized PEGs with PLA and/or a chemical reactive group is known in the art to be co-precipitated with other agents, including indocyanine green, among others.  Further, a number of methods are known to accomplish this and Kordikowski explains that co-precipitation can be accomplished by adding a solvent or anti-solvent to both components “so as to co-precipitate the two components.”  Further, the use of ligands or reactive entities, including reactive aldehyde moieties is known.  Even further, the solvents claimed are taught for use, including DMSO, toluene, THF, DMF, and 
As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628